DETAILED ACTION 
This action is pursuant to the claims filed on June 7, 2021. Currently claims 1-5 and 9-20 are pending with claims 6-8 canceled and claims 1, 5, 10, 4-7, and 20 amended. Below follows a complete final action on the merits of claims 1-5 and 9-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 15/975,552 in view of Walen (US Patent No.: 5,888,200).
The ‘552 applications discloses all the limitations of claim 1 except “ the one or more compression flanges comprising one or more contact pads extending radially from the 
However, Walen discloses a surgical tool (20) comprising one or more flanges (collet 50 including legs 126). The flanges further comprise on or more contact pads (Fig. 8A-8B: 128) that extend radially from the flanges (see Fig. 8A where 128 extend radially) and that restrict movement of the shaft when the flanges are compressed toward the shaft (Col. 10, Lines 53-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more contact pads of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
This is a provisional nonstatutory double patenting rejection.
Claims 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/975,552 in view of Park (WO 2017099291; translation utilized for below citations attached of equivalent US PGPUB: 2018/0243026).  
The ‘552 applications discloses all the limitations of claim 14 except “ Greep does not explicitly disclose a conductor disposed on or in the interior surface and extending along a length within the interior conduit and at least partially between the proximal end and the distal end; the extendable shaft comprising a first opening at or adjacent to a proximal end of the extendable shaft and a second opening between the proximal end and a distal end of the extendable shaft, the second opening being distinct from the first opening, the second opening being formed in a sidewall of the extendable shaft; and a sliding conductor secured to the extendable shaft, the 
However, Park discloses an electrosurgical instrument (Fig. 1-9: 50) comprising a conductor (504; [0036] describes 504 as conductive) disposed on or in the interior surface (Fig. 7: 122 defining interior conduit formed in 120; see Fig. 7 where 504 is disposed on 122) and extending along a length within the interior conduit and at least partially between the proximal end and the distal end (Fig. 2 and 7). The device comprises an extendable shaft (300; extendable at [0034], [0042], [0047]) which comprises a first opening at or adjacent to a proximal end of the extendable shaft  (see opening in proximal end of 300 in Fig. 2 and 7) and a second opening between the proximal end and a distal end of the extendable shaft, the second opening (304) being distinct from the first opening (Fig. 2), the second opening being formed in a sidewall of the extendable shaft (Fig. 2; [0046]). The device further comprises a sliding conductor (500; sliding discussed at [0047])) secured to the extendable shaft (Fig. 2, 7; [0036]), the sliding conductor comprising a first end portion (502), a main body portion (middle elongate portion of 500), a bend (see bend in Fig. 2), a contact portion (contact portion of 504), and a second end 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the conductor, sliding conductor, and openings in the extendable shaft of Park. This configuration provides the benefit of an easily adjustable and movable device ([0005], [0016], [0054]) for easy insertion into the patient ([0016], [0054]). 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200). 
Regarding independent claim 1, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, and an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit); 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposed within the interior conduit of the body (See Fig. 10-11; [0091]) and extending distally out of the distal end of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween); and 
a locking mechanism ([0092]) configured to selectively secure the extendable shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising:
a locking nut (206) removably connectable to and retainable on the body (locking nut 206 can be removable connectable by disassembly), the locking nut being selectively movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprises one or more compression flanges that extend from the interior surface of the locking nut towards the proximal end thereof, the one or more compression flanges being positioned circumferentially about the extendable shaft and configured to flex toward and away from the extendable shaft, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the extendable shaft to selectively restrict movement of the extendable shaft, the one or more compression flanges being configured to extend further between the body and the extendable shaft and flex toward the shaft when the locking nut is in the locked position, the one or more compression flanges comprising one or more contact pads extending radially from the compression flanges, the one or more contact pads being configured to restrict the movement of the shaft when one or more compression flanges flex toward the shaft.
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) that extend from the interior surface of the locking nut towards the proximal end thereof (see Figs. 3-4 which displays at least a portion of the flanges extending from the interior surface of 52 toward the proximal end of 52), and at least partially between an interior surface of the body and an exterior surface of the extendable shaft and further between the body and the shaft (Fig. 3-4 display the flange extend further between the body of the device and the exterior of shaft 32) to selectively restrict movement of the extendable shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, note the force is not applied to unlock the shaft). The flanges (collet 50 including legs 126) are further configured to flex toward the shaft by providing clamping force (i.e. configured to flex) on shaft (32) when in the locked position to hold the shaft in place that is released when in the unlocked position (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 10, Lines 55-67; Col. 11, Lines 38-56). The flanges further comprise on or more contact pads (Fig. 8A-8B: 128) that extend radially from the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more contact pads and the one or more compression flanges of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Regarding dependent claim 2, in view of the combination of claim 1, Walen further discloses wherein the one or more contact pads extend radially inward toward the extendable shaft (see Fig. 8A, where portion 132 of pad 128 extends radially inward; Col. 6, Lines 8-10).
Regarding dependent claim 3, in view of the combination of claim 2, while Walen discloses the contact pads extend inward, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward from the one or more compression flanges. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.04 mm and 0.20 mm radially inward, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 4, in view of the combination of claim 1, while Walen discloses the contact pads extend in a proximal-distal direction, Walen does not explicitly disclose wherein the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Walen to include the one or more contact pads extend between 0.1 mm and 1.0 mm in a proximal-distal direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding dependent claim 5, in view of the combination of claim 1, Walen further discloses wherein the one or more contact pads include a portion that extends radially outward away from the extendible shaft (see Fig. 8A, where portion 135 of pad 128 extends radially outward; Col. 6, Lines 4-5).
Regarding dependent claim 9, in view of the combination of claim 1, Greep/Walen do not explicitly disclose wherein the one or more compression flanges are integrally formed with the locking nut. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to integrally form the compression flanges the locking nut, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 (V) (B). 
Regarding dependent claim 10, in view of the combination of claim 9, Walen further discloses wherein the body includes a collar (180) with a tapered interior surface (Col. 7, Lines 44-45), wherein the tapered interior surface is configured to interact with the one or more compression flanges to flex the compression flanges toward the extendable shaft when the locking nut is in the locked position (Col. 7, Lines 26-33 refer to the intermediate section (which includes tapered collar 180) interacting with the collet 50 (which includes flanges 128) for locking and unlocking the shaft).
Regarding dependent claim 11, in view of the combination of claim 1, Walen further discloses further comprising one or more grooves (170) associated with the body, and wherein the locking nut (206) includes one or more pins (160), the one or more pins being configured to travel through the one or more grooves to move the locking nut between the locked position and the unlocked position (Col. 7, Lines 26-33).
Regarding dependent claim 13, in view of the combination of claim 11, Walen further discloses wherein each of the one or more grooves comprises an entry segment, an intermediate segment, and a terminal segment (See Fig. 10A where the groove comprises an entry, intermediate, and terminal segment).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Richelsoph et al (US PGPUB: 2015/0100089).  
Regarding dependent claim 12, in view of the combination of claim 11, Greep/Walen does not explicitly disclose wherein the locking nut further comprises one or more slots disposed in a distal end of the locking nut and being configured to reduce a force required to move the locking nut between the locked position and the unlocked position.
However, Richelsoph discloses a nut (Fig. 20) comprising one or more slots (slots 4f) disposed in the distal end of the locking nut (see Fig. 20). The one or more slots are configured to reduce a force required to move the locking nut between the locked position and the unlocked position ([0226] discusses the slots as increasing the flexibility, where it naturally follows the force is reduce; note the structure of Richelsoph is the same as that claimed and as such is functionally equivalent for providing a reduced force). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of .  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Park (WO 2017/099291; translation utilized for below citations attached of equivalent US PGPUB: 2018/0243026).  
Regarding independent claim 14, Greep discloses an instrument (Fig. 10-11), comprising: 
a body (Fig. 10-11; [0091]; handpiece 202) having a proximal end, a distal end, an interior conduit defined by an interior surface (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed  and where the conduit is defined by an interior surface of the handpiece interpreted as interior conduit), 
an extendable shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) at least partially disposable within the interior conduit of the body (See Fig. 10-11; [0091]), the extendable shaft being selectively movable relative to the body between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may be secured relative to hand piece 202 in a fully retracted position, a fully extended position, and an infinite number of positions therebetween). 
Greep does not explicitly disclose a conductor disposed on or in the interior surface and extending along a length within the interior conduit and at least partially between the proximal end and the distal end; the extendable shaft comprising a first opening at or adjacent to a proximal end of the extendable shaft and a second opening between the proximal end and a distal end of the extendable shaft, the second opening being distinct from the first opening, the second opening being formed in a sidewall of the extendable shaft; and a sliding conductor secured to the extendable shaft, the sliding conductor comprising a first end portion, a main body portion, a bend, a contact portion, and a second end portion, the first end portion being disposed within the extendable shaft, the main portion extending proximally from the first end portion along a length of an interior portion of the extendable shaft, the bend being disposed at the first opening in the extendable shaft, the contact portion extending distally along the exterior portion of the extendable shaft between the conductor of the body and the exterior portion of the extendable shaft, the second end portion of the sliding conductor being disposed adjacent to and configured to extend at least partially within the second opening in the extendable shaft, the contact portion being configured to maintain a sliding conductive connection with the conductor of the body when the extendable shaft is selectively moved between the retracted position and the extended position. 
However, Park discloses an electrosurgical instrument (Fig. 1-9: 50) comprising a conductor (504; [0036] describes 504 as conductive) disposed on or in the interior surface (Fig. 7: 122 defining interior conduit formed in 120; see Fig. 7 where 504 is disposed on 122) and extending along a length within the interior conduit and at least partially between the proximal end and the distal end (Fig. 2 and 7). The device comprises an extendable shaft (300; extendable at [0034], [0042], [0047]) which comprises a first opening at or adjacent to a proximal end of the extendable shaft  (see opening in proximal end of 300 in Fig. 2 and 7) and a second opening between the proximal end and a distal end of the extendable shaft, the second opening (304) being distinct from the first opening (Fig. 2), the second opening being formed in a sidewall of the extendable shaft (Fig. 2; [0046]). The device further comprises a sliding conductor (500; sliding discussed at [0047])) secured to the extendable shaft (Fig. 2, 7; [0036]), the sliding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the conductor, sliding conductor, and openings in the extendable shaft of Park. This configuration provides the benefit of an easily adjustable and movable device ([0005], [0016], [0054]) for easy insertion into the patient ([0016], [0054]). 
Regarding dependent claim 15, in view of the combination of claim 14, Park further discloses wherein the second end portion does not contact the extendable shaft or main portion of the sliding conductor when the contact portion is in conductive connection with the conductor of the body (see Fig 7; [0046]-[0047] 504 extends through 
Regarding dependent claim 16, in view of the combination of claim 14, Park further discloses wherein the second opening comprises a hole extending through the extendable shaft (Fig. 2, 7; [0046] 504 extends through 304).
Regarding dependent claim 17, in view of the combination of claim 14, Park further discloses wherein the second opening comprises an indent in the exterior portion of the extendable shaft (Fig. 2, 7; [0046]).
Regarding dependent claim 18, in view of the combination of claim 14, Park further discloses wherein the bend is positioned at a gap of the extendable shaft (Fig. 2, Fig. 7).
Regarding dependent claim 19, in view of the combination of claim 18, Park further discloses wherein the gap is positioned at a proximal portion of the extendable shaft (Fig. 4, Fig, 8).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greep et al (US PGPUB: 2014/0276763) in view of Walen (US Patent No.: 5,888,200), further in view of Park (WO 2017099291; translation utilized for below citations attached of equivalent US PGPUB: 2018/0243026).  
Regarding independent claim 20, Greep discloses an instrument (Fig, 10-11), comprising: 
a hand piece (Fig. 10-11; [0091]; handpiece 202) having an interior conduit (Fig. 10-11; [0091]; interior of handpiece 202 where extendable shaft 204 is disposed interpreted as interior conduit);
a shaft (Fig. 10-11, [0091]. 91; extendable shaft 204) positioned at least partially within (See Fig. 10-11; [0091])  and selectively extendable from the hand piece between a retracted position and an extended position (See Fig. 10-11; [0091]; extendable shaft 204 may , the shaft having a conduit therethrough that is in fluid communication with the interior conduit (Fig. 10-11; [0091]; interior of extendable conduit where electrode tool 226 disposed interpreted as interior conduit), 
a locking mechanism ([0092]) configured to selectively secure the shaft in the retracted and extended positions (Fig. 10-11; [0092] a locking nut 206 may be used to secure extendable shaft 204 in the desired position), the locking mechanism comprising: 
a locking nut (206) movable between a locked position and an unlocked position ([0092] refers to the locking but 206 moving between a locked and unlocked position).  
While Greep discloses a locking mechanism including a locking nut to secure the extendable shaft in the retracted and extended positions, Greep does not explicitly disclose the locking nut comprising one or more compression flanges that extend proximally from an interior surface of the locking nut and are configured to flex towards the shaft, the one or more compression flanges comprising one or more contact pads extending radially inward toward the shaft from the compression flanges, the one or more contact pads configured to restrict movement of the shaft when the one or more compression flanges are flexed towards the shaft, the one or more compression flanges being configured to selectively extend at least partially between an interior surface of the body and an exterior surface of the shaft to selectively restrict movement of the extendable shaft. 
However, Walen discloses a surgical tool (20) comprising a locking nut (52). The system further comprises one or more flanges (collet 50 including legs 126) that extend proximally from the interior surface of the locking nut (see Figs. 3-4 which displays at least a portion of the 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the locking nut of Greep to incorporate the one or more grooves and pins and the one or more compression flanges of Walen. This configuration provides the benefit of locking the cutting tool in place (Col. 11, Lines 48-51) as well as the ability to easily and quickly couple different surgical cutting accessories to a single handpiece (Col. 2, Lines 44-47). 
Further, Greep/Walen does not explicitly disclose a conductor extending along a length within the interior conduit between a proximal end and a distal end of the hand piece; the shaft comprising a first opening at or adjacent to a proximal end of the shaft and a second opening between the proximal end and a distal end of the shaft, the second opening being formed in a sidewall thereof between the proximal end and a distal end of the shaft; a sliding conductor secured to the shaft, the sliding conductor comprising a first end portion, a main portion, a bend, a contact portion, and a second end portion, the main portion extending along an interior length of the conduit of the shaft, the bend being disposed at the first opening in the shaft, the contact portion extending along an exterior portion of the shaft to maintain a sliding conductive connection with the conductor of the body, and the second end portion being at least partially disposed within the second opening in the sidewall of the shaft when the contact portion is conductively connected to the conductor of the hand piece.
However, Park discloses an electrosurgical instrument (Fig. 1-9: 50) comprising a conductor (504; [0036] describes 504 as conductive) extending along a length within the interior conduit and at least partially between the proximal end and the distal end (Fig. 2 and 7). The device comprises an extendable shaft (300; extendable at [0034], [0042], [0047]) which comprises a first opening at or adjacent to a proximal end of the shaft (see opening in proximal end of 300 in Fig. 2 and 7) and a second opening between the proximal end and a distal end of the extendable shaft, the second opening being formed in a sidewall of the extendable shaft between the proximal and distal end (Fig. 2; [0046]). The device further comprises a sliding conductor (500; sliding discussed at [0047])) secured to the extendable shaft (Fig. 2, 7; [0036]), the sliding conductor comprising a first end portion (502), a main portion (middle elongate portion of 500), a bend (see bend in Fig. 2), a contact portion (contact portion of 504), and a second end portion (end portion of 504), the main portion extending along a length of the conduit of the shaft (Fig. 2; [0036]), the bend being disposed at the first opening in the shaft (Fig. 2, Fig. 7; [0036]), the contact portion extending along the exterior portion of the shaft to maintain a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Greep to incorporate the conductor, sliding conductor, and openings in the extendable shaft of Park. This configuration provides the benefit of an easily adjustable and movable device ([0005], [0016], [0054]) for easy insertion into the patient ([0016], [0054]). 
Response to Arguments
Applicant’s arguments filed June 7, 2021 are fully acknowledged. 
Applicant argues that the flanges of Walen do not extend proximally from an interior surface of the locking nut (p. 9-10, Remarks). This is not persuasive. As stated above, the claim does not require the flange to be an integral part or directly attached to the interior surface of the locking nut. At most the claim requires the flange have a proximal extension from the interior surface, which Walen discloses in Fig. 3 where at least a portion of flange extends proximally from the interior surface of the locking nut. Further Applicant argues that the flange do not extend further between an interior surface of the instrument body and exterior surface of the shaft (p. 10, Remarks). However, Walen discloses in Fig. 3-4 the flange 50/126 extending between the interior surface of the body 22 and the exterior surface of shaft 32 to restrict movement of the shaft (Col. 6, Lines 48-50; Col. 8, Lines 10-11; Col. 11, Lines 38-56 discuss the clamping force that is selectively applied to lock the shaft into place, note the force is not applied to unlock the shaft).
Applicant argues that Greep, Weber, and Ineson do not disclose the claimed sliding conductor (p. 10-11, Remarks).  As outlined in detail above, the amendments to the claims necessitated a new grounds of rejection in view of Park. 
Examiner notes Applicant has not provided any additional arguments with regards to any dependent claims besides being patentable for the same reasons as claims 1, 14, and 20 (p. 11, Remarks) and thus the rejections of those claims are tenable for the same reasons as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794